DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 18, 24, 26, 27 and 28 have been amended.  Claim 29 is new. Claims 16, 17 and 25 are cancelled.  Claims 1-14 were previously cancelled.  Claims 15,18-24 and 26-29 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15 and 18-24, 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 15, 18-24, 26-27 and 29 are drawn to a system for automatically monitoring a deployed monitor for selection of a cohort which is within the four statutory categories (i.e. machine).  Claims 28 is drawn to a method for automatically monitoring a deployed monitor for selection of a cohort which is within the four statutory categories (i.e. process).  
Claims 15-27 and 29 (Group I) recite a system for automatically monitoring a deployed model for selection of a cohort, the system comprising: 
at least one processing device programmed to  (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f)): 
apply the deployed model to data representing a first plurality of individuals, the data including characteristics of the first plurality of individuals, the deployed machine learning model being trained using a plurality of labeled records, the plurality of labeled records indicating whether individuals are associated with the plurality of labeled records (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f) or generally linking, see MPEP § 2106.05(e))); 
based on application of the deployed model, select a subset of the first plurality of individuals as a cohort; 
receive an indication of a characteristic of interest; 
determine, based on the data representing the first plurality of individuals, a number of the first plurality of individuals that are associated with the characteristic of interest but are not included in the selected subset; 
compare the number of the first plurality of individuals to a first threshold and a second threshold, the second threshold being greater than the first threshold; 
based on a determination that the number of the first plurality of individuals exceeds the first threshold and not the second threshold, transmit an alert to a user of the deployed model (adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g)); and
based on a determination that the number of the first plurality of the individuals exceeds the first threshold and the second threshold, automatically adjust at least one aspect of the deployed model.    
The above bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or managing personal behavior or relationships or interactions between people.  Any underlined limitations not identified above as part of the mathematical concept/method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 28 is identical as the abstract idea for Claims 15-27 (Group I), because the only difference between Claims 15 and 28 is that Claim 28 recites a method, whereas Claim 15 recites a system that includes a processor.
Dependent Claims 16-27 and 29 include other limitations, for example defining additional thresholds, transmitting alerts, generating reports, specifying the location at which the model is used, and further limitations on the model, including specifying increasing the sensitivity of the deployed model, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 15 and 28. 
Furthermore, Claims 15,18-24 and 26-29 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0018] and [0061] of the present Specification, see MPEP 2106.05(f)
generally linking, see MPEP § 2106.05(e); and/or
adding insignificant extra-solution activity to the judicial exception, such as transmitting an alert, as discussed in MPEP § 2106.05(g));
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0018] and [0061] of the Specification discloses that the additional elements (i.e. processing device) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receives instructions) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Dependent Claims 16-27 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the alert feature of dependent Claims 17, 26 and 27), electronic recordkeeping (e.g. the storing of the report feature of dependent Claim 19), and/or storing information in memory (e.g. the storing feature of dependent Claim 19).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 15-29 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15,18-24 and 26-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 28 recite “the deployed machine learning model” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The preceding limitations refer to “a deployed model” or “the deployed model,” but do not reference “a deployed machine learning model.”  
Claims 18-24, 26-8 and 29 are rejected as they depend from rejected claims 15 and 28.
Claims 15 and 28 recite “the plurality of labeled records indicating whether individuals are associated with the plurality of labeled records.”  It is unclear what is meant by this limitation as “the plurality of labeled records indicating whether individuals are associated with the plurality of labeled records” would already be associated if they are in the labeled records.  
Claims 18-24, 26-8 and 29 are rejected as they depend from rejected claims 15 and 28.
Appropriate correction is required. 

Response to Arguments
Applicant’s arguments filed 10/27/2022 have been full considered. 
Rejection Under 35 U.S.C. § 112(b)
The previous section 112(b) rejections have been withdrawn in view of the amendments. 
Rejection Under 35 U.S.C. § 101
Applicant traverses the section 101 rejection by asserting that the claims are not directed to an abstract idea (Remarks, page 8-15).  
Applicant asserts the claims are not directed to an abstract idea and that claims “are rooted in a specific technical solution for automatically detecting bias in a deployed machine learning model and generating an alert upon such detection (Remarks, page 8).”  The abstract idea and additional elements identified above are taken directly from the claim language.  Additionally, the machine learning is recited at such a high level (i.e., there is no specific type of algorithm) that it is deemed to be recited at an “apply it” level.  The machine learning model is also currently recited as being already trained (i.e., claim 15 recites “the deployed machine learning model being trained using a plurality of labeled records, the plurality of labeled records indicating whether individuals are associated with the plurality of labeled records), rather than actively being trained and specify which data is used to do the training.  
Applicant also asserts that the claims do not recite mathematical concepts (Remarks, page 10).  The independent claims recite:
determine, based on the data representing the first plurality of individuals, a number of the first plurality of individuals that are associated with the characteristic of interest but are not included in the selected subset; [and]
compare the number of the first plurality of individuals to a first threshold and a second threshold, the second threshold being greater than the first threshold.
While the claim does not explicit recite formulas, it does require counting the number of people in group or subset and comparing that number to thresholds, which a mathematical concept.  It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).  See MPEP § 2106.04(a)(2). 
Applicant further argues that the claims do not recite a method of organizing human activity.  Examiner disagrees as the claims are using characteristics of different people to organize and group them.  In other words, assessing relationships between populations of people using rules by following rules (found in the claimed limitations), which is an abstract idea. 
Applicant further argues the claims result in a practical application (Remarks, page 11).  Examiner maintains the machine learning is recited a high level and therefore is not improved by the claimed invention.  The model is already trained rather than specifying how the model is actively being trained.  Additionally, neither the claims nor the specification require a specific type of machine learning model.  As the model is generic, it does not rise to the level of being a technical improvement.  Additionally, only the additional elements are analyzed as under the practical application analysis, rendering the remaining arguments moot.  
Regarding Step 2B, Applicant asserts that the claims recite “significantly more” than the abstract idea (Remarks, page 14).  Applicant is arguing the entire claim is significantly more than the abstract idea, including portions of the abstract idea.  The additional elements include: 
at least one processing device programmed to  (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f)): 
the deployed machine learning model being trained using a plurality of labeled records, the plurality of labeled records indicating whether individuals are associated with the plurality of labeled records (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f) or generally linking, see MPEP § 2106.05(e))); 
transmit an alert to a user of the deployed model (adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g)). 
 As indicated in the rejection, none of the additional elements (alone or in an ordered combination) result in significantly more than the abstract idea as they simply recite extra-solution activity, mere instructions to implement the abstract idea on a computer or merely generally link the abstract idea to a particular field.  
	Therefore, the claims remain rejected under section 101. 


Rejection Under 35 U.S.C. § 103
Applicant’s amendments are moot as the section 103 rejection has been withdrawn in view of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached M-F 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHELLE L REICHERT/
Primary Examiner, Art Unit 3686